
	

114 HR 4703 IH: Family Firearm Protection Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4703
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To eliminate the authority of the executive branch to further restrict intra-family firearm
			 transfers.
	
	
 1.Short titleThis Act may be cited as the Family Firearm Protection Act. 2.Elimination of executive authority to further restrict intra-family firearm transfers (a)In generalNo officer or employee of the Federal Government may take any action that would result in a limitation on the transfer of a firearm between members of the same family, including by way of inheritance, that is more restrictive than the limitations on the conduct that are in effect as of January 3, 2016.
 (b)Family definedFor purposes of subsection (a), 2 individuals shall be considered to be members of the same family if 1 of the individuals is the spouse, or a child, sibling, grandchild, or legal guardian, of the other individual.
			
